Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 52-55, 57, 59, 61-65, 67-70, 73-80, 88-90 and 92-93 in the reply filed on 02/04/2022 is acknowledged.  Claims 56, 58, 60, 66, 71-72, 81-87, 91 and 94-96 are withdrawn by the Examiner as being drawn to nonelected subject matter.
Claims 52-55, 57, 59, 61-65, 67-70, 73-80, 88-90 and 92-93 are examined herein on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 52-55, 57, 59, 61-65, 67-70, 73-78, 80, 88-90 and 92-93 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schluttenhofer et al (2011 Industrial Crops and Products 33:720-726.
The claims are drawn to a method of treating a maize plant with a gibberellic acid-inhibitor comprising administering the inhibitor wherein the treatment increases seed yield of the maize plant, wherein the inhibitor is contacted to the roots of the plant, wherein the plant height is reduced, wherein the plant is an inbred or a hybrid V1 to V5 stage plant wherein the inhibitor is administered before reproductive parts are visible wherein the inhibitor is administered from about 5 days post germination to about 20 days post germination wherein the treatment induces tiller formation and induces co-dominant ears on the main stem wherein the treatment compresses the nodes above the primary ear wherein the inhibitor is a triazole selected from paclobutrazol, uniconazole and flurprimidol, wherein the inhibitor is administered at a rate of at least 1.0 mg/plant, wherein the plant has at least 1 more tiller than a plant without treatment, wherein the plant is grown under controlled conditions in a greenhouse and the plants a commercial population.
Schluttenhofer et al teach treating maize seeds with uniconazole to decrease plant height, wherein plant were grown in a controlled environment in a greenhouse (see page 721 under Growth conditions) wherein the uniconazole is administered by soil drenching which is an application to the roots that included 250 mL per plant of solutions anywhere from 0 to 15.0 mg/L which is anywhere from 0 to 3.7 g per plant (see page 721 part 2.2), wherein codominant ears and tillers were produced as well as masculinized ears (see pages 722-723 part 3.2) wherein grain yield was increased (See Table 2 under total grain weight) wherein the nodes were compressed above the primary ear (see part 3.1 on page 722) and the corn was a commercial population (see page 724 1st column) wherein the treated plants results in at least about 250 kernels and indeed even at least 650 kernels as an average main ear would have nearly 600 kernels per ear and wherein secondary ears would add anywhere from 30-250 kernels (see figure 2).  It is noted that the commercial seed taught by Schluttenhofer et al would not be distinguishable in seed form genetically from non-treated seed and as a commercial cultivar was inherently used in a breeding program as well as genotyped thus meeting the limitations of claims 75 and 76.  It is noted that given the ranges of treatment fall within the claims and the effects on the maize plant such as pollen shed duration and delayed feminization and increased maleness would be inherent properties, but are nonetheless mentioned at the least in masculinized tillers detailed (on page 723, 1st column 1st full paragraph).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 52, 54-55, 57, 61-65, 67, 70, 79, 80, and 88-90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al (2004 Plant Growth and Regulation 44:231-241).
The claims are drawn to a method of treating a maize plant with a gibberellic acid-inhibitor comprising administering the inhibitor wherein the treatment increases seed yield of the maize plant, wherein the plant height is reduced, wherein the plant is an inbred or a hybrid V1 to V5 stage plant wherein the inhibitor is administered before reproductive parts are visible wherein the inhibitor is administered from about 5 days post germination to about 20 days post germination wherein the treatment induces tiller formation and induces co-dominant ears on the main stem wherein the inhibitor is a triazole selected from paclobutrazol, uniconazole and flurprimidol, wherein the inhibitor is administered at a rate of at least 1.0 mg/plant, wherein the plant has at least 1 more tiller than a plant without treatment, wherein the plant is grown in an open field and the plants are a commercial population.
Xu et al teach the treatment of commercial plants from Monsanto, both inbreds and hybrids with uniconazole with concentrations of up to 50 micrograms per ml wherein the whorl is filled with solution which encompasses at least about 1.5 mg per plant (see page 233 2nd column 1st full paragraph) wherein the plants were grown at the Monsanto Experimental Station at Jerseyville, IL in a field wherein the treatment was applied at the V5 stage (see same paragraph), wherein plant height was reduced, tiller formation induced, increased yield and codominant ears were produced (see page 239, 2nd paragraph for example).
The above reference likely teaches many of the other limitations of the dependent claims, however, they do not expressly measure kernels nor show pictures where such kernel estimation can be performed by the Examiner.  
No claims are free of the prior art.
No claims are allowed.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663